DETAILED ACTION
Amendment filed Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an information processing apparatus, comprising:
a posture estimation section configured to , based on an  image projection model, a posture of a projection section for projection of an image and a posture of an imaging section to capture a projection plane to which the image is projected, wherein the image projection model is based on a distortion factor of an f(theta) lens with an image height of incident light expressed by a product of a focal point distance f and an incident angle (theta) of the incident light; and 
estimate, based on the image projection model, posture-related parameters of at least one of the projection section or the imaging section, wherein 
the posture-related parameters include internal parameters of the at least one of the projection section or the imaging section, and
the internal parameters include at least one of the focal point distance, a principal point, or a parameter corresponding to inverse transformation of the distortion factor regarding the at least one of the projection section or the imaging section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd